COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  EX PARTE: MARCOS HERNANDEZ,                   §               No. 08-19-00194-CR

                       Appellant.               §                 Appeal from the

                                                §                120th District Court

                                                §             of El Paso County, Texas

                                                §               (TC# 20140D00486)

                                            §
                                          ORDER

       Pending before the Court is the State’s motion for a stay of Trial Court Proceedings

pursuant to Tex. Code Crim. Proc. Art. 44.01(e). The motion to stay is GRANTED. Accordingly,

the trial court is ordered to stay all proceedings in cause number 20140D00486, styled Ex Parte

Marcos Hernandez, pending resolution of this appeal or further order of this Court.

       IT IS SO ORDERED this 26th day of September, 2019.


                                                    PER CURIAM